Citation Nr: 1620850	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction from 40 percent to 10 percent for the right navicular fracture, post-operative, (right wrist disability), effective November 1, 2012, was proper, to include entitlement to an increased rating. 
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2011, the Veteran filed a claim for an increased rating for his right wrist disability, which was rated with a 40 percent disability rating at that time.  In an October 2011 rating decision, the RO proposed reducing the disability rating to 10 percent.  In a February 2012 rating decision, the RO reduced the disability rating to 10 percent, effective May 1, 2012.  In March 2012, the Veteran filed a notice of disagreement with that rating decision.  

In July 2012, the Veteran provided testimony before a Decision Review Officer (DRO).

In an August 2012 rating decision, the RO restored the disability rating from 10 percent to 40 percent, effective May 1, 2012.  The RO also reduced the disability rating down to 10 percent, effective November 1, 2012.  In May 2013, the RO issued a statement of the case as to the evaluation of the right wrist disability.  In July 2013, the Veteran filed a substantive appeal as to his claim.  

In his July 2013 substantive appeal, the Veteran requested a hearing before a member of the Board of Veterans Appeals (BVA) at the RO.  In March 2016, the RO scheduled the Veteran for his requested hearing for May 2016.  However, on May 5, 2016, prior to his hearing, the Veteran informed the RO that he would be unable to appear at his hearing due to car and financial issues.  He requested that his hearing be rescheduled for a videoconference hearing, which the Veteran has not yet received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, discussed in the INTRODUCTION section above, it appears that the Veteran has an outstanding request for a BVA videoconference hearing.  (May 5, 2016 Report of General Information).  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should schedule the Veteran to appear at the requested BVA videoconference hearing at the RO, pursuant to the Veteran's request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




